 412DECISIONSOF NATIONALLABOR RELATIONS BOARDSoutheastern Plate Glass Company, a Division of AutomobileGlass Company, Inc., and John P. Chatfield,d/b/a South-eastern Plate Glass CompanyandHomer F. BurdettBrotherhood of Painters,Decorators and Paperhangers ofAmerica, AFL-CIO, Local Union No. 193, and District Coun-cilNo. 38andHomer F. Burdett.Cases Nos. 10-CA-3957 and10-CB-994.October 25, 1960DECISION AND ORDEROn January 25, 1960, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that theycease anddesist there-from and take certain affirmativeaction, asset forth in the copy ofthe Intermediate Report attached hereto.Thereafter, RespondentLocal Union No. 193 and Respondent District Council No. 38 filed ex-ceptions to the Intermediate Report and a brief in support thereof.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations,2 except as modified herein.1.We affirm the Trial Examiner's finding of the existence of an un-lawful hiring practice or understanding between the Respondentsherein.Chatfield, owner of Southeastern Plate Glass Company, read-ily admitted that he would not employ nonmembers of the Unionunless they possessed work permits. The Union admits to the issuanceof such permits to persons who have applied for membership but whohave not yet been initiated.The contention of the Union that suchIIn the absence of any exceptions to the Intermediate Report on the part of the Re-spondent Southeastern Plate Glass Company,we adopt,pie forma,the findings, conclu-sions,and recommendations of the Trial Examiner with respect to those paragraphs ofthe complaint alleging violations of Section 8(a) (1), (2), and (3) of the Act.Althoughthe Trial Examiner did not specifically find, in the section of the Intermediate Reportentitled"Findings of Fact," that the discharge of Burdett was in violation of Section8(a) (3), such a violation is implicit in his discussion of the facts relating to said dis-charge,and we find therefore that the Respondent Company has violated said section ofthe Act.The Trial Examiner failed to prepare, and append to his Intermediate Report, noticesto be posted by Respondents,but, instead, delegated the preparation of such notices tothe Regional DirectorIt is,however, the duty of the Trial Examiner to prepare suchnotices, the notices being an integral part of the Board's Order.Accordingly,and in orderto correct this error,we will provide in the Order for the posting of the notices which weappend hereto.129 NLRB No. 50. SOUTHEASTERN PLATE GLASS COMPANY413permits are receipts for money paid as a downpayment on the initia-tion fee is incongruous, especially in view of the pertinent testimonyof Business Agent Webb, which the Trial Examiner discusses, and thetestimony of Shop Steward Smith, not noted in the Intermediate Re-port, in which Smith stated : "The work permit should permit a manto go on the job and work, the way I understand it, until he gets hisdues fully paid and can be initiated into the Union." The issuance ofsuch work permits, for the purpose stated by Smith, and the require-ment by the Respondent Company that prospective employees, whoare not members of the Respondent Unions, possess or subsequentlyacquire such permits, constitute joint and consistent actions whichwarrant a finding of the existence of an unlawful practice or under-standing herein; and we so find. Cf.Local 715, United Brotherhoodof Carpenters and Millwrights, AFL-CIO (Charles S. Wood andCo.), 121 NLRB 543, 546. The maintenance of such practice orunderstanding constitutes a violation of Section 8(a) (1), (2), and (3)and Section 8(b) (1) (A) and (2) of the Act. In so finding, we donot rely upon the constitution and/or bylaws of the RespondentUnions.2.Like the Trial Examiner, we find that the Respondent Unionsviolated Section 8(b) (2) and (1) (A) by causing the RespondentCompany to violate Section 8 (a) (3) with regard to the discharge ofBurdett.The threat of fines for working with a nonmember was con-tinually proclaimed to members at union meetings.During the courseof the issuance of such threats, the shop steward at Respondent Com-pany's plant warned Chatfield, the owner, that it would not be safefor union members to work with Burdetton unionjobs as they mightbe subject to fine, thus clearly implying that the men might refuse towork if Burdett were so utilized. Chatfield had asked Burdett to get"straightened out" with the Union, but Burdett was unsuccessful inhis attempt to do so. Chatfield then used Burdett only for nonunionprojects until January 1 and 2, 1959, when Burdett volunteered to helpcomplete aunion job.Chatfield agreed, disregarding the steward'swarning with respect to use of Burdett on union jobs. On January 2,and while Burdett was working on this, his first union job, he was dis-charged by Chatfield because, in Chatfield's own words as expressed toBurdett, "the union was after me." 9While there is no evidence of adirect request by the Union to the Company for Burdett's discharge,we find that the steward's warning, in view of the subsequent pertinentevents, constituted a constructive request in violation of Section 8(b)(1) (A) and (2) of the Act. In so finding, and in adopting,pro forma,the Trial Examiner's finding that the Company violated Section 8 (a)$The Trial Examiner discredited Chatfield's testimony that this statement was not trueand that Burdett had actually been discharged because of his inability to perform therequired work. 414DECISIONSOFNATIONAL LABOR RELATIONS BOARD(3) of the Act by its discharge of Burdett, we likewise do not relyupon the matter contained in the constitution and/or bylaws of theRespondent Unions.3.The Respondent Unions contend that theBrown-Oldsremedy,recommended by the Trial Examiner, is not properly retroactive to adate prior to September 6, 1958, when the collective-bargaining agree-ment between the Company and the Union was executed, or to a dateprior to September 10, 1958, the effective date of said agreement. TheTrial Examiner recommended retroactivity to a date 6 months priorto the filing of the amended charges herein.' It is contended by theUnions that the record fails to establish, and the Trial Examiner didnot find, the existence of any contractual relationship between the par-ties prior to September 6.While we do not disagree with this laststatement, we find that the Trial Examiner's recommendation of theusual 6-month retroactivity period was correct inasmuch as the viola-tions herein, and the accompanying remedy, are based, not on the find-ing of an unlawful contract, but on the finding of an unlawful prac-tice or understanding.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :A. The Respondent, Southeastern Plate Glass Company, a Divisionof Automobile Glass Company, Inc., and John P. Chatfield, d/b/aSoutheastern Plate Glass Company, Atlanta, Georgia, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Performing, maintaining, or giving effect to the practice orunderstanding with the Respondent Unions, or with any other labororganization, which unlawfully conditions the hire of applicants foremployment, or the retention of employees in employment, uponclearance or approval by the Respondent Unions, except as authorizedby Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.(b)Assisting and contributing support to the Respondent Unionsor to any other labor organization.(c) In any other manner encouraging membership in the Respond-ent Unions, or in any other labor organization, or otherwise inter-' The second amended charge was filed against the Unions on February 25, 1959. Thesecond amended charge against the Company was filed onMay 8, 1959.5We deem theBrown-Oldsremedy to be appropriate in the circumstances.Our dis-senting colleague's attack upon the remedy does not seem to squarewithhis prior partici-pation in cases which establishthe proprietyof the remedywhichis here provided.See,e.g.,Bordas&Co., 125 NLRB1335;Indianapolis and Central Indiana District CounoiL,et al. (MechanicalHandlingBpstema, Incorporated),122 NLRB 396. SOUTHEASTERN PLATE GLASS COMPANY415fering with, restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act, except in a mannerpermitted by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(d)Discriminating against employees in regard to their hire ortenure of employment or any term or condition of their employment,because of their nonmembership in a labor organization, except to theextent permitted by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Homer F. Burdett immediate and full reinstatement tohis former or substantially equivalent position, without prejudiceto his seniority or other rights or privileges; and, jointly and severallywith the Respondent Unions, make him whole for any loss of earningshe may have suffered as a result of the discrimination against him, asprovided in the section of the Intermediate Report entitled "TheRemedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports,and all other records necessary to an analysis of the amounts of back-pay due in accordance with this Order.(c)Post at its plant in Atlanta, Georgia, copies of the notice at-tached hereto marked "Appendix A." 6 Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by Respondent Company's representative, be postedby Respondent Company immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by RespondentCompany toinsurethat said notices are not altered, defaced, orcovered by any other material.(d)Post at the same places and under the same conditions as setforth in (c), above, and as soon as they are forwarded by the RegionalDirector, copies of Respondent Unions' notice herein marked "Appen-dix B."B. The Respondents, Brotherhood of Painters, Decorators andPaperhangers of America, AFL-CIO, Local Union No. 193, andDistrict Council No. 38, theirofficers,representatives, agents, succes-sors,and assigns, shall :In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Performing, maintaining, or giving effect to the practice orunderstanding with the Respondent Company, which unlawfullyconditions the hire of applicants for employment, or the retention ofemployees in employment, upon clearance or approval by the Re-spondent Unions, except as authorized by Section 8(a) (3) of the Act,asmodified by the Labor-Management Reporting and DisclosureAct of 1959.(b)Attempting to cause or causing the Respondent Company, orany other employer, to discriminate against employees within themeaning of Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(c) In any other manner restraining or coercing employees of theRespondent Company in the exercise of the rights guaranteed in Sec-tion 7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Jointly and severally with the Respondent Company makewhole Homer F. Burdett for any loss of earnings he may have suf-fered as a result of the discrimination against him, as provided in thesection of the Intermediate Report entitled "The Remedy."(b)Post at their offices copies of the notice attached hereto marked"Appendix B."' Copies of said notice, to be furnished by the Re-gional Director for the Tenth Region, shall, after being duly signedby the Respondent Unions' authorized representatives, be posted im-mediately upon receipt thereof, and be maintained by the RespondentUnions for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by Respondent Unions toinsure that said notices are not altered, defaced, or covered by anyother material.(c)Mail to the Regional Director for the Tenth Region signedcopies of Appendix B, for posting by Respondent Company as pro-vided above herein.Copies of said notice, to be furnished by thesaid Regional Director, shall, after being signed by the RespondentUnions' representative, be forthwith returned to the Regional Directorfor such posting.C. The Respondent Company and the Respondent Unions, jointlyand severally, shall refund to the employees of the Respondent Com-7See footnote6, supra. SOUTHEASTERN PLATE GLASS COMPANY417pany the initiationfees,dues, assessments, work permitfees, andother moneys unlawfully paid by them, in accordance with the Board'sfindings herein, provided, however, that this Order shall not beconstrued as requiring reimbursement for any such dues or othermoneys collected more than 6 months prior to the date of the amendedcharges herein.The Respondent Unions shall preserve and, uponrequest, make available to the Board or its agents, for examinationand copying, all dues, initiationfees, assessments,work permit fees,and other records necessary to compute the moneys illegally exactedfrom employees of the Respondent Company.D. The Respondent Company and the Respondent Unions shallnotify the Regional Director for the Tenth Region, in writing, within10 days from the date of this Order, what steps they have taken tocomply herewith.MEMBER JENKINS,dissentingin part :I dissent.Early in the history of the administration of the National LaborRelations Act, the United States Supreme Court made it clear thatthe Board's discretion in fashioning remedies in unfair labor practiceproceedings was not unlimited. InRepublic Steel Corporation v.N.L.R.B.,311 U.S. 7, that Court stated : "We do not think that Con-gressintended to vest in the Board a virtually unlimited discretionto devise punitivemeasuresand thus prescribe penalties or fines whichthe Board may think would effectuate the policies of the Act.Wehave said that `this authority to order affirmative action does not goso far asto confer a punitive jurisdiction enabling the Board to in-flict upon the employer any penalty it may choose becausehe is en-gaged in unfair labor practices even though the Board be of theopinion that the policies of the Act might be effectuated by such anorder.'We have said that the power to command affirmative actionis remedial,not punitive." In the later case,Virginia Electric andPower Company v. N.L.R.B.,319 U.S. 533, the Supreme Court ad-verted to this discretion as "informed discretion" and acknowledgedthe Board's authority to grant a reimbursement order under circum-stancesinvolving a dominated union and whereallthe employeesaffected by the Board's order were compelled to join the union, andcompulsion was provenas to allof them.But is it theexercise of"informed discretion"to issue anomnibus reimbursement order in acase such as the present one where all we haveis a generalfinding ofhiring nonmembers of the Union only when they have work permitsand the case of one employee, Burdett, as to whom there is no evidencethat the Union requested his discharge or any other persuasive proofof causation ? I think not.586439-61-vol. 129-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs I view this situation, there is a decisive difference between thetype of case in which coercion stems from the very finding of violationsuch as where a company-dominated union is involved as inVirginiaElectricor proof exists of actual coercion of some specific persons,and the type of case in which there is no indication whatever as tohow many employees would be the third party beneficiaries of thereimbursement order or who, if any, would not have joined the unionbut for the requirement found unlawful by the majority.The im-position of what has been characterized as a "shotgun blast" in theform of a remedial order is, in my opinion, hardly consistent with theprinciples of equity.And, as stated some 10 years ago by the Courtof Appeals for the Third Circuit inN.L.R.B. v. National BiscuitCompany,185 F. 2d 123 (C.A. 3), "The powers conferred upon thiscourt by the National Labor Relations Act to enforce the orders ofthe Board are equitable in nature and may be invoked only if therelief sought is consistent with the principles of equity."With these considerations in mind, and applying them to the factsof this case, I feel constrained to dissent from that portion of themajority's decision which applies theBrown-Oldsremedy as well asfrom the finding of a violation against the Respondent Unions ofSection 8(b) (1) (A) and (2) of the Act insofar as it relies on theconduct alleged with respect to the discharge of employee Burdett.With respect to the latter, it is my opinion that in the absence of evi-dence that the Union requested his discharge-and the Trial Examiner,although finding a violation with respect to him, concedes this to beso-and it appearing from the record that the action taken by theCompany was unilateral in nature, the General Counsel failed to sus-tain his burden of establishing the violation by a fair preponderanceof the credible evidence.To recapitulate, only by the exercise of sound discretion predicatedupon the specific facts of each case can remedial provisions be fashionedwhich are consistent with the principles of equity, and only by relyingon proven facts rather than on a web of surmise can a case be estab-lished.The majority decision, I submit, fails in these essentialrespects.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that: SOUTHEASTERN PLATE GLASS COMPANY419WE WILL NOT maintain, perform, or give effect to any under-standing or practice with Brotherhood of Painters, Decoratorsand Paperhangers of America, AFL-CIO, Local Union No. 193,and District Council No. 38, or any other labor organization,which unlawfully conditions the hire of applicants for employ-ment, or the retention of employees in employment, upon clear-ance or approval by the above-named labor organizations, exceptas authorized by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL Nor encourage membership in Brotherhood of Paint-ers,Decorators and Paperhangers of America, AFL-CIO, LocalUnion No. 193, and District Council No. 38, or in any other labororganization of our employees, by discriminating in regard to hireor tenure of employment or any term or condition of employ-ment, except to the extent permitted by the proviso to Section8 (a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed themin Section 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL reimburse our employees for all dues, initiation fees,assessments, and work permit fees which they were unlawfullyrequired to pay to Brotherhood of Painters, Decorators andPaperhangers of America, AFL-CIO, Local Union No. 193, andDistrict Council No. 38, as a result of the unlawful practice orunderstanding in which we have engaged with the aforemen-tioned labor organization.WE WILL offer to Homer F. Burdett immediate reinstatementto his former or substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and make himwhole for any loss of pay suffered as a result of the discriminationagainst him.All our employees are free to become or remain members of anylabor organization or to refrain therefrom, except to the extent thatthis right may be affected by an agreement in conformity with Sec- 420DECISIONSOF NATIONALLABOR RELATIONS BOARDtion 8(a) (3) of the National Labor Relations Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.SOUTHEASTERNPLATE GLASS COMPANY, ADIVISION OF AUTOMOBILE GLASS COM-PANY, INC., AND JOHN P. CHATFIELD,d/b/aSOUTHEASTERNPLATEGLASSCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF BROTHERHOOD OF PAINTERS, DECORATORSAND PAPERHANGERS, AFL-CIO, LOCAL UNION No. 193, AND DISTRICTCOUNCIL No. 38, AND TO ALL EMPLOYEES OF, AND APPLICANTS FOREMPLOYMENT WITH, SOUTHEASTERN PLATE GLASS COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain, perform, or give effect to any under-standing or practice with Southeastern Plate Glass Company, aDivision of Automobile Glass Company, Inc., or John P. Chat-field, d/b/a Southeastern Plate Glass Company, or any other em-ployer over whom the Board will assert jurisdiction, whichunlawfully conditions the hire of applicants for employment, orthe retention of employees in employment, upon clearance or ap-proval by us, except as authorized in the proviso to Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL NOT cause or attempt to cause Southeastern PlateGlass Company, or any other employer over whom the Boardwill assert jurisdiction, to discriminate against employees or ap-plicants for employment in violation of Section 8(a) (3) of theAct.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment in the exercise of the rights guaran-teed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959. SOUTHEASTERN PLATE GLASS COMPANY421WE WILL reimburse all employees of Southeastern Plate GlassCompany for all dues, initiation fees, assessments, and workpermit fees which they were unlawfully required to pay to us asa result of the unlawful practice or understanding in which wehave engaged with the aforementioned employer.WE WILL make whole Homer F. Burdett for any loss of paysuffered by him as a result of the discrimination practiced againsthim.BROTHERHOOD OF PAINTERS,DECORATORSAND PAPERHANGERSOF AMERICA, AFL-CIO, LOCAL UNION No. 193, ANDDISTRICTCOUNCIL No. 38,Labor Organizations.Dated----------------By-------------------------------------(Representative,Local Union No. 193)(Title)Dated----------------By-------------------------------------(Representative,District Council No.38)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by Homer F.Burdett,an individual,the General Counsel ofthe NationalLaborRelations Board,by the Acting Regional Director for the TenthRegion(Atlanta, Georgia),issued a consolidated complaint,datedMay 12, 1959,against Southeastern Plate Glass Company, a Division of Automobile Glass Com-pany, Inc., and John P.Chatfield,d/b/a Southeastern Plate Glass Company, hereincollectively called the Respondent Employer, and Brotherhood of Painters, Dec-orators and Paperhangers of America,AFL-CIO,Local Union No. 193,and DistrictCouncil No.38, herein collectively called the Respondent Unions.With respectto the Respondent Employer,the complaint alleges that it engaged in unfair laborpractices within the meaning of Section 8(a)(1), (2),and (3)and Section 2(6)and (7)of the National Labor Relations Act, as amended,herein called the Act.As to the Respondent Unions, the complaint alleges that it engaged in unfair laborpractices within the meaning of Section8(b)(1)(A)and (2)and Section 2(6) and(7) of the Act.In their answers the Respondent Employer and the RespondentUnions admitted the jurisdictional allegations of the complaint,but denied thecommission of any unfair labor practice.Pursuant to notice,a hearing was held at Atlanta, Georgia, on July 7 and 8,1959, beforethe duly designated Trial Examiner.At the close of the GeneralCounsel's case,both Respondents moved to dismiss the complaint.Ruling wasreserved.At the close of the whole case, the Respondents renewed their motionsto dismiss the complaint.Ruling again was reserved.The motions to dismissare disposed of as hereinafter indicated.All parties presented oral argument onthe record at the close of the case.After the conclusion of the hearing, the GeneralCounsel and the Respondent Unions filed briefs with the Trial Examiner.Based upon the record as a whole, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYAutomobile Glass Company, Inc., was at all times material herein a Georgiacorporation.Southeastern Plate Glass Company was a division of AutomobileGlass Company, Inc., having its place of business in Atlanta,Georgia, where itwas engaged in the sale and installation of plate glass.At all times material herein 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn P. Chatfield was the manager and agent of Southeastern Plate Glass Company.During March 1959, Chatfield purchased the assets, goodwill, and trade nameof Southeastern Plate Glass Company; and since that time he has operated thesaid Southeastern Plate Glass Company as an individual proprietorship.During the period of 12 months prior to the date of the complaint, the RespondentEmployer purchased locally materials valued in excess of $50,000, which ma-terials originated outside the State of Georgia.II.THELABOR ORGANIZATIONS INVOLVEDBrotherhood of Painters,Decorators and Paperhangers of America,AFL-CIO,Local Union No. 193, and District Council No. 38,are labor organizations withinthe meaning of Section 2(5) of the Act.Hl.THEUNFAIR LABOR PRACTICESA. BackgroundThe Respondent Employer and the Respondent Unions entered into a collective-bargaining contract, covering the period from September 10, 1958, through Septem-ber 9, 1960.This contract does not contain any union-security clause, nor does itprovide for any type of referral system or hiring hall arrangement.By the con-tract's terms the Respondent Employer recognizes the Respondent Unions as thebargaining agent only for those of its employees engaged in "the work of outsideglazing.""Automobile glass replacement work" is specifically exempted from theprovisions of the contract.A "working card" system is authorized by the constitution of the RespondentUnions and is established in its bylaws, which provide that "all members mustsecure their current quarterly working card by the 20th of the first month of thecurrent quarter.."The bylaws further provide that ".members in goodstanding found working with a Brother who neglects to secure his current quarterlyworking card within the specified time, will be liable to such penalty as the LocalUnion of District Council may direct. . . .Any member who fails to show hisworking card upon demand of the Business Representative or any other memberof the Local Union shall, if reported, be fined...Any member who has chargeof work shall require all men under his control to have working cards paid up todate or notify the Representative of Local Union No. 193 or District Council No. 38.This is to apply only when there is no Shop Steward on the job."The constitution of the Respondent Unions states that "where the working cardsystem is in force an apprentice shall be furnished with an apprentice card."Thebylaws provide for "permits" to be issued to "any Painter, Paperhanger, Decoratoror Glazier wishing to join Local Union No. 193." The constitution contains pro-vision under which "clearance cards" can be issued to members or apprenticeswishing to leave the jurisdiction of the local union, and provides that a membermay be fined if he is in the jurisdiction of a local union more than 48 hours beforepresenting his clearance card.In the event that a union member secures a "withdrawal card," the constitutionprovides that such individual ".. . shall not be permitted to work at any branchof our trade while holding such withdrawal card.Charges may be preferred againsthim and he may be tried and, if found guilty, punished for any violation of thelaws of the Brotherhood or of the local union or district council in whose jurisdic-tion the offense is committed."Another section of the constitution provides that"any member may sever his connection with the Brotherhood by resignation bypaying up all dues and arrearages, provided, however, he does not continue towork as a journeyman at any branch of the trade."B. The discharge of Homer F. BurdettBurdett was employed by the Respondent Employer from about September 30,1958, until his discharge on January 2, 1959, as a "part-time glazier." Prior to suchemployment, he had been a member of the Respondent Unions but had been ex-pelled during 1952 for "working during a strike."Before he was hired, Burdett called John P Chatfield, manager of the RespondentEmployer at the time, and asked him for a job. Chatfield told him to report forwork and to bring a "helper" with him. Burdett brought Harry Freeman as ahelper.Employee Harold Joe Smith was the shop steward of the Respondent Unions attheRespondent Employer's plant and a brother-in-law of Burdett.'About the1Smith later became shop foremanfor theRespondentEmployer. SOUTHEASTERN PLATE GLASS COMPANY423time that Burdett was hired, Chatfield had a conversation with Smith. Smith toldhim that he did not believe that Burdett was "in good standing with the Union,"and that it might not be "safe" for union members to work with Burdett on "unionjobs" as they might be subject to a fine for doing so?When Burdett and Freeman reported for work, Chatfield had a conversation withthem.Chatfield told Burdett that he could not use him on union jobs and that heshould "straighten up with the Union" so that he could perform such work; and hetold Freeman that he would have to get a "working permit" from the RespondentUnions.Burdett and Freeman went together to the office of the Respondent Unionsthat same day. Freeman signed an application for membership in the RespondentUnion and received a "Working Permit." 3 Burdett spoke to Webb in the office ofthe Respondent Unions, explaining that he had been expelled and that he wanted tobe "reinstated" as a member.Webb took his name and told Burdett that he would"take it up with the members" and notify him at a later date?Burdett reported to Chatfield as to what had occurred at the union office.Chat-field told him that he could not work on "union jobs" unless he was reinstated as amember in the Respondent Unions. Smith, who in the meantime had checked withW. H. McMullen, financial secretary of the Respondent Unions, as to Burdett's unionstatus, told Burdett that as a former union member he should know that he couldnot "go out on jobs and work with us, and get us caught and us fined." 5Burdett was working alone on a "union job" when he was discharged.He hadvolunteered to work on that job on January 1, 1959, but failed to do so.While hewas working on the job on January 2, Chatfield called Burdett and told him that hewas discharged because "the Union was after me" for permitting Burdett to work.Chatfield testified, in substance, that he did not tell Burdett the truth when hemade the above statement; that he gave Burdett the above reason for discharge inorder not to embarrass him; that the real reasons for the discharge were that Burdettfailed to work on January 1 and that he had a physical disability which preventedhim from performing a full day's work as a glazier; and that the Respondent Unions2Whenquestionedas to why anonmember cannotwork on a union job, Smith testifiedcredibly to the effect that at unionmeetingsitwas "preached by the Business Agent[Jerome Webb] and the President" that members caught workingon a unionjob with anonmember"would be fined in the amount of $50." Concerning this subject Webb wasquestionedand testified as follows :Q. (By Mr. CARROLL.)Mr. Webb,is it possible that a Union member, who isworking ona job alongsidea non-Union member,could be subjectto disciplinaryaction by the Local Union or the District Council?A.Well,it could be.Q. Do youknow, sir, whether any such disciplinary action has been takenby eitherthe Local Union or the District Council?A. No.Q. Thisdisciplinaryaction, whichcould be taken ; if itwere ; do you know whattype of a penaltyor disciplinary action might be meted outto the individual whowas found working?A. I wouldn't know.Q. Could you sit there, sir, and say that he could be fined"A. That would be up to the Board.He could be ; it's up to the Board. But Iwouldn't say what the Boardwould do.Q. You wouldn't sit there and say he was going to be fined?A. No, sir.Q. You wouldn't say hewas going to be suspended?A. No.Q. You wouldn't sayhe was goingto be expelled?A. No.Q. The decision is within the province, then, of the Trial Board?A. That's right.3The permit was receivedin evidence. It is entitled as above. It is dated September 29,1958, and is signed by Webb.for reinstatement,and that he did not requestthat hebe permitted to file suchapplication.5 Burdett testified to the effect that Smith later notified him that his application forreinstatement had been rejected by the Respondent Unions. Smith denied the statementattributed to him by Burdett.Both Burdett and Smith were called as witnesses by theGeneral Counsel.From their demeanor, both impressedme asreliable and credible wit-nesses.After a review of the record I can find no reason for discrediting the above denialof Smith.Accordingly, I find that the General Counsel failed to prove this fact. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not request Burdett's discharge.Webb testified that neither he nor any otherofficial of the Respondent Unions requested the Respondent Employer to dischargeBurdett.I am convinced and find that Chatfield discharged Burdett because of his non-membership in the Respondent Unions.Chatfield'sadmitted statement to Burdettat the time of discharge indicates a discriminatory motive.When Burdett was hired,Chatfield told him to get "straightened out" with the Respondent Unions.Otherconversations with Burdett and Smith show that Chatfield was concerned about Bur-dett's union status.From his testimony as a whole, it is clear that Chatfield wantedonly union members in his employ.For example,he testified as follows:All of the things that I say in this affidavit in reference to the Union-for in-stance, the reason for not putting Mr. Burdett on a Union job, was that if theUnion found out that I was working a non-Union employee on a Union job,then my regular employees could be fined.On that, I don't believe the Unionwould ever make an issue of it. But, as I would like to testify,the Union is ourlivelihood for the simple reason that we could not have the volume of workwithout being a Union shop.We could not have enough work to make a profitwithout being a member of the Union,simply because all of the larger sizeprojects of Atlanta are Union jobs.And whether it's a good Union,or a badUnion,is neither here nor there.And my opinion is-I know we have to havea Union card to perform on these so-called Union projects.From the above and from the record as a whole, it is clear that Chatfield wanted butwas afraid to use Burdett on"Union jobs."During almost all of his employment,Burdett performed part-time work which was not covered by the contract.Heworked only 2 or 3 days per week. There is no evidence that Burdett ever com-plained about not getting enough work or about not being allowed to work on unionjobs.If Chatfield was not motivated discriminatorily, why did he not permit Burdettto continue working on a part-time basis as he had in the past? Burdett's old historyof a back injury, which he testified did not interfere with his work,may have limitedhis usefulness on some work involving heavy lifting, but the record indicates thatthat was not the type of work for which Chatfield hired him originally.Accordingly,I am not able to credit Chatfield's reasons for the discharge and find that they weremere pretexts.I do not believe that the evidence is sufficient for a finding that the RespondentUnion requested the Respondent Employer to discharge Burdett.The only evidenceto this effect is Chatfield's statement at the time of discharge,which would be in thenature of hearsay insofar as the Respondent Unions are concerned, since both Chat-field and Webb denied that such a request was made.The General Counsel, however,contends that"the instrument used by the Respond-ent Unions to cause the discharge of Burdett was the threat of fine to union membersfrom working with nonunion glaziers."Although such penalty is not spelled outspecifically in the union constitution and bylaws, the General Counsel contends thatthe evidence shows that the Respondent Unions held this threat over the heads of theemployee members, who in turn relayed it to the Respondent Employer. I agreewith the General Counsel that the Respondent Unions used this indirect method ofcausing or attempting to cause the Respondent Employer to discharge Burdett.Theevidence shows that the threat of a fine was"preached"at union meetings,and thatSmith, the Respondent Unions' shop steward, told Chatfield that union memberscould not work with Burdett because of the possibility of a fine. I find that suchconduct an the part of the Respondent Unions was violative of Section 8(b) (1) (A)and (2)of the Act.C. The hiring procedureChatfield admitted in his testimony that he required prospective employees either tobe union members or to obtain work permits from the Respondent Unions as a con-dition of continued employment.He testified that either he or Smith called theRespondent Unions to check on the union status of prospective or newly hiredemployees.Concerning the necessity for a work permit,Chatfield testified:A person should have a work permit.It'smy understanding a person shouldhave a work permit in order to work along with our Union members that weemploy, plus the fact that we would insist that if at all possible,that the men thatwe intended to work with our Union.members-that we would ask them toobtain a work permit. It's a very simple procedure,and it's a matter of safetyfor our own livelihood that they do so.Chatfield further testified that no one from the Respondent Unions had ever told himthat he had to hire only union members; that such practice of hiring was his own SOUTHEASTERN PLATE GLASS COMPANY425unilateral action;and that"I have never as . . . General Manager of SoutheasternPlate Glass Company, had non-Union workers employed by me for outside glazingwork. . . . I know for a fact that we have at times employed people to clean up theshop, and such as that, who were not Union."I find that the above hiring practice of the Respondent Employer is violative ofSection 8 (a) (1) , (2), and (3) of the Act.The Respondent Unions deny any knowledge or participation in the above illegalhiring arrangement.Webb testified that the Respondent Unions do not refer mem-bers to jobs; and that they have no clearance arrangement with the Respondent Em-ployer.James O. Moore, vice president and recording secretary of the RespondentUnions, testified that he had never told the Respondent Employer that it could hire orwork only union employees.Concerning applicants for union membership and working permits, Webb wasquestioned and testified as follows:Q. I wonder if you would, sir, in your own words, explain to us the processthat you go through in accepting for membership, applications of people whomight apply?A.Well, a man will come into our office and says he wants to become amember of our organization, and he will fill out an application blank, and hewill fill out one of these small permits to show anybody when he goes out on thejob-anybody that is interested-that he has made out an application.Q. (By Trial Examiner.) That's a work permit, you mean?A. That work permit there; yes, sir-that he has made out an application andthat is a receipt for his money-if he pays any money.In this connection Moore was questioned and testified as follows:Q.Would you tellus justhow this operates, this work permit; what thepurpose of it is?A.Well, when a person comes to our office and wants to join the Local Union;if it's on a meeting date, which is the second or fourth Monday nights in eachmonth, we initiate them then. But, if it's between meeting nights-between thesecond or fourth Monday nights-we can't initiate anybody except at a regularmeeting, and he is given that as an identification until the regular meeting nightso he can be initiated.Q. That identifies him as a member of the Union, or an applicant for mem-bership?A. An applicant, because he can't be a member until he's initiated.Q. Do you require a man to be a member of the Union, or to have what youreferred to as a work permit, before he can work alongside your Union members?A. No, sir; because we don't know who they are, unless they come to ouroffice.We don't require it.W. H. McMullen, financial secretary of the Respondent Unions, testified that aworking permit is "just a form of receipt.applied to his initiation fee"; and thata man is not required to have a work permit before he can get a job. Smith testi-fied. "The work permit should permit a man to go on the job and work, the way Iunderstand it, until he gets his dues fully paid and can be initiated into the Union."From all the evidence it is clear that there is an understanding or practice betweenthe Respondents which requires union clearance for prospective employees, and I sofind.The Respondent Employer, by its requirement that prospective employees be"cleared" by the Respondent Unions, has surrendered its normal management hiringprerogative.It is true that the Respondent Employer has the right to reject "anyjob applicant," but it does not hire or retain an employee for regular employmentwithout clearance being obtained from the Respondent Unions.Obviously, one ofthe "safeguards" set forth inMountain Pacific Chapter of the Associated GeneralContractors, Inc., et al.,119 NLRB 883, 897, is absent; namely, "Selection of appli-cants for referral to jobs shall be on a non-discriminatory basis and shall not bebased on or in any way affected by union membership, bylaws, rules, regulations,constitutional provisions or any other aspect or obligation of union membership,policies or requirements."Both Respondents admit that they have not posted thesafeguards set forth inMountain Pacific.Further, as in the case of Burdett's discharge, the Respondent Unions exert in-direct pressure for clearance of prospective employees on the Respondent Employerby the threat of fine to their members for working with nonunion employees. In myopinion, there can be no question but that this indirect method is deliberate andcalculated to induce employers in general to require union membership as a conditionof employment.The issuance of working permits and the provisions of the unionconstitution and bylaws, cited above, clearly indicate that such is the case. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am unable to believe that the working permit is nothing more than a receipt formoney to be applied to an applicant's initiation fee, as testified to by Moore andMcMullen. It is to be noted that their understanding of a working permit does notagree with that of Smith and Webb. Further, if it is just a receipt for money as theRespondent Unions contend, why was one issued to Freeman? The working permitissued to him does not show any money paid; and Webb testified to the effect that hedid not receive any money from Freeman. In this connection Webb's testimony isrevealing insofar as the purpose of the permit is concerned.He testified:There was no amount of money received. The best I can remember this fellow:He tells me he doesn't have any money.Well, I kind of feel for the fellowbecause I've been in that position, too; and I'm still in that position. So I lethim go ahead. I broke a rule, and let him go ahead to work a week; then takeit up, because I don't have to make a definite report on that like I do everythingelse.So I wasn't doing anything wrong. It was just up to me, and I let him goahead and go to work, and work a week, and come in and pay the amount ofmoney he was supposed to pay.For the reasons stated above, I find that the conduct of the Respondent Unions inthis connection was violative of Section 8 (b) (1) (A) and (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondent Employer described in section I,above, have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V.THE REMEDYSince it has been found that the Respondent Employer and the Respondent Unionshave engaged in unfair labor practices, it will be recommended that each of themdesist therefrom and take certain affirmative action, including the posting and distribu-tion of appropriate notices, designed to effectuate the policies of the Act.It has been found that the Respondent Unions caused the Respondent Employerto discriminate in violation of Section 8(a) (3) of the Act against Homer F. Burdett,by discharging him on January 2, 1959.Accordingly, it will be recommended thatthe Respondent Employer offer Burdett immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority or otherrights or privileges. It further will be recommended that Respondent Employer andthe Respondent Unions, jointly and severally, make whole said employee for any lossof pay suffered by reason of the discrimination by payment of a sum of money tohim equal to that which he would have earned as wages from the date of the dis-crimination to the date of reinstatement,less his net earnings during such period, theloss of pay to be computed on a quarterly basis in accordance with the formulaadopted by the Board in F.W. Woolworth Company,90 NLRB 289.It has been found that the Respondents have an understanding or practice underwhich all employees are cleared by the Respondent Unions and nonunion membersare required to obtain working permits as a condition of employment. By this illegalhiring arrangement the Respondents have unlawfully encouraged employees to be-come or remain members of the Respondent Unions in order to obtain or retain em-ployment, thereby inevitably coercing them into the paying of union initiation fees,dues, assessments, and other moneys.Therefore, it will be recommended that theRespondents, jointly and severally, refund to the employees of the Respondent Em-ployer the initiation fees, dues, assessments, and other moneys paid by them, pro-vided, however, that this recommended order shall not be construed as requiringreimbursement for any such dues or other moneys collected more than 6 months priorto the date of the amended charge herein.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.TheRespondent Employer is engaged in commerce within the meaning ofthe Act.2.The RespondentUnions are labor organizations within the meaning of Section2(5) of the Act.3.By their practiceor understanding,under which clearance is requiredfrom theRespondent Unions as a condition of employment,the Respondents have engaged in COOK PAINT & VARNISH COMPANY427unfair labor practices within the meaning of Section 8(a)(1), (2),and (3) andSection8(b)(1)(A) and8(b)(2) oftheAct.4.By interfering with, restraining,and coercing its employees in the exercise of therights guaranteedin Section7 of the Act,the Respondent Employer has engaged inunfair labor practices within the meaning of Section 8(a) (1) of the Act.5.By discriminating in regard to the hire and tenure of employment of Homer F.Burdett, theRespondent Employer has engaged in unfair labor practices within themeaning of Section 8(a) (1) and(3) of the Act.6.By attempting to cause and causing the Respondent Employer to discriminateagainst its employees,and thus to commit an unfairlaborpractice within the meaningof Section 8(a)(3) of theAct, theRespondent Unionshaveengaged in unfair laborpracticeswithin themeaning of Section 8(b) (2) ofthe Act.7.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of the Act, theRespondent Unions have engaged in unfair labor practiceswithin themeaning of Section8(b) (1) (A) of the Act.8.The aforesaidunfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Cook Paint&Varnish CompanyandDistrict 50, United MineWorkers of America.Case No. 23-CA-971.October 25, 1960DECISION AND ORDEROn June 17, 1960, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices and recommended that those allegations of the complaintbe dismissed.Thereafter, the General Counsel, the Charging Party,and the Respondent filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon theentirerecord in this proceeding and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Cook129 NLRB No. 54.